Marston, J.
Upon the main and undisputed facts this case may easily be disposed of.
Canton Smith as owner in fee of certain lands caused the same to be platted as an addition to the village of Grand Rapids, and the plat thereof to be recorded in August, 1849.
In the spring of 1850 he caused the lots in this addition to be offered for sale at public auction, and among the lots then sold, lot one in block six was purchased by J. W. Wisner through whom complainant claims title. In the deed to Wisner the property was described as “lot No. 1 in block six (6), said lot being one hundred and six (106) feet on Washington street, sixty-five (65) feet and six (6) inches on Louis street, sixty-six (66) feet on State street and *294one hundred five (105) feet on an alley running from State to Washington street, said lot lying in Smith’s addition to the village of Grand Rapids, reference being had to the recorded plat thereof.”

*293


*294In August, 1872, Canton Smith claiming that Louis street did not 'extend to the front of this lot but only to State street sold and conveyed the land on the west side of this lot and up to the intersection of State and Washington streets, (the same being a triangular piece of land at the intersection of these streets), to Martin B. Smith, who after-wards commenced the erection of a dwelling house upon the piece so purchased. This bill was filed to obtain a perpetual injunction to restrain the erection of such house and for othetf purposes.
Canton Smith having in 1850 conveyed lot one to complainant’s grantors and having in such conveyance described the property as being sixty-five feet six inches on Louis street, he, and all others claiming under him subsequent thereto, are estopped from now claiming that this street did not extend in front of this lot. This question was settled in this State in Smith v. Lock, 18 Mich., 56. The question still remains as to that part of the property lying west of Louis street. The record of the plat was destroyed by fire and a complete copy of the record or of the plat was not introduced in evidence. Some question was made as to whether the land was properly platted and recorded. The bill alleges that in August, 1849, Canton Smith was the owner in fee of this land, that as such he platted the same into streets, lots, alleys and blocks and caused the same to be acknowledged, and on the 15th day of August, 1849, to be recorded according to the statute in such case made and provided, in the office of the register of deeds. Canton Smith in his answer admits that he was owner, and that he did cause the same to be platted as an addition to the city of Grand Rapids, and did have the said plat recorded as in said bill of complaint alleged. We consider this charge in the bill and admission in the answer a full and complete recognition of the validity of the plat and record thereof. Even if any doubt existed upon this question the act of *2951850 (1 Comp. Laws, § 1358)* would remove it. We must treat this land therefore as having been legally platted and recorded.
An examination of the plat, were it not for the word “common,” would indicate that this disputed strip was intended as a mere widening or expansion of Washington and State streets, and if this is the correct view then no diffi-^ culty could arise as it would be a part of those highways,, and there is no question but that there was an acceptance of these highways by the proper authorities. It is however marked or designated upon the plat as “common,” which indicates an intention on the part of the owner to dedicate it to the public for any use which the proper authorities might deem proper, and which could be legitimately regarded as public. And although it is now claimed that at the time this plat was made the proprietor thereof did not -fully understand the meaning of the word “common” as there used, yet we are of opinion that this can make no difference. A person is concluded by the words he deliberately adopts and uses in an instrument, whether he at the time fully understood their legal signification or not. The rights, which third parties may acquire cannot be affected by the individual views or understanding of the proprietor in such a case. The only remaining question necessary to be considered relates to an acceptance ;of this part designated as common, by the public authorities. There is no doubt but that an acceptance must be made within a reasonable time, but what shall be considered such time must be largely .governed by the surrounding circumstances. in each case. And so long as the original proprietor, or those claiming *296through him, take no steps to withdraw the offer, we think it must he considered as continuing. In April, 1862, a resolution was passed by the common council of the city of Grand Eapids, reciting that they had investigated the title to this strip and found that it was dedicated to and belonged to the public and directing the city marshal to take and Jiold possession of the same, cause it to be surveyed and staked out as the property of the city and in all respects to protect the interests and rights of the city therein. Some action was taken under this resolution and some years later certain parties under the direction of the city marshal fenced in this piece and made some slight improvements thereon for the benefit of the city. No objections whatever or claim of ownership was set up by Canton Smith until one year or upwards after the fencing and improvements were thus made. We are all of opinion that the resolution of April, 1862, and the subsequent acts performed thereunder was a sufficient acceptance on the part and behalf of the city, and that the subsequent acts of Canton Smith in attempting to resume possession were unlawful and gave him no special rights in the premises.
The decree must be affirmed with costs.
The other Justices concurred.

 (1358.) Section 1. Be it enacted, etc., That in all cases in which the proprietor or proprietors of any piece of land shall heretofore have caused the same to he laid out and platted in a town or village, and shall have caused such plat to he recorded in the office of the register of deeds of the county in which such..land is situated, without having acknowledged the same according to the statute in such case made and provided and shall have sold and conveyed lots in such town or village hy deeds duly acknowledged, referring to such recorded plat, such plat so recorded shall he deemed to have the same effect, in all respects whatsoever, as if the same had heen acknowledged hy such proprietor or proprietors, according to the statutes in such case made and provided; etc.